Citation Nr: 1201552	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active U.S. Marine Corps service from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in June 2009.  A copy of the transcript of this hearing has been associated with the claims file.

In June 2010, April 2011, and September 2011, the Board remanded this appeal for additional development. 

The Veteran's appeal was remanded by the Board in September 2011 so that a VA audiology examination could be conducted.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the directives of the September 2011 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, the appeal is again REMANDED to the RO via the Appeals Management Center in Washington, D.C. VA will notify the appellant if further action is required..

REMAND

The Board regrets the additional delay.  In June 2010, the Board remanded this appeal in order to afford the Veteran a VA examination to evaluate his hearing loss disability.  The reason stated for the remand was that the Veteran testified in June 2010 that his bilateral hearing loss had worsened since his last examination. The Veteran had submitted several statements from family, fellow employees, and acquaintances indicating that his hearing difficulties impacted on his occupational and social functioning. 

The Board cited to Martinak v. Nicholson, 21 Vet. App. 447 (2007) wherein the United States Court of Appeals for Veterans Claims (the Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Board's remand instructions directed the examiner to:

Specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

A review of the July 2010 VA examination reveals that the audiologist reported that pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
20
50
80
LEFT
10
10
25
35
60

Average pure tone thresholds, in decibels (dB), were 41 dB for the right ear and 33 dB for the left ear.  Speech audiometry revealed 100 percent speech discrimination skills in the right ear and 96 percent in the left ear.  

When the appeal was returned to the Board, the Board noted that the report did not address the functional effects caused by a hearing disability as requested by the Board's remand instructions.  Therefore, the Board found that the July 2010 VA audiological examination was inadequate as it did not, in any way, describe the functional effects caused by the bilateral hearing loss.  A more complete narrative was required.

In April 2011, the Board again remanded this appeal in order to return the claims file to the examiner who conducted the July 2010 VA examination and requested that the examiner fully describe the functional effects caused by the Veteran's hearing loss disability.  The Remand specifically stated that;

If the examiner who conducted the July 2010 VA examination is not available, schedule the Veteran for a VA audiological examination to determine the severity of his service- connected bilateral hearing loss. All indicated studies including audiometric testing and Maryland CNC testing should be performed. The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  A complete rationale should be provided for any opinion offered.

When the appeal was returned to the Board, the Board was provided with an April 2011 addendum to the July 2010 VA examination which opined that, "With reasonable accommodations, the patient's hearing loss alone should not significantly affect his activities of daily living nor adversely affect most occupational activities." 

Unfortunately, the addendum was not prepared by the audiologist who performed the July 2010 examination, nor was an examination scheduled and conducted as required by the Board's April 2011 remand in the event that the examiner who conducted the July 2010 examination was not available.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Despite the fact that an addendum to the July 2010 examination was provided in April 2011 by a VA audiologist, it was not provided by the VA audiologist who examined the Veteran in the July 2010 examination, which then required a new examination to be conducted.

In September 2011, the Board again remanded this appeal in order to afford the Veteran a VA examination in compliance with its instruction to the RO.  The examiner was to assess the current level of severity of the Veteran's hearing loss disability.  The examiner was specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability and its effects on his ordinary activities.  The examiner was requested to provide a complete rationale for any opinion offered.  

In an October 2011 VA examination report pure tone thresholds, in decibels, were as follows:


HERTZ
500
1000
2000
3000
4000
RIGHT
20
25
35
55
80
LEFT
20
20
30
35
60

Average pure tone thresholds, in decibels (dB), were 49 dB for the right ear and 36 dB for the left ear.  Speech audiometry revealed 96 percent speech discrimination skills in the right ear and 96 percent in the left ear.  

The examiner noted that the Veteran's history revealed a pre-existing hearing loss at enlistment and separation from service.  The examiner opined that there was no progression of a pre-existing right ear hearing loss in service.  He also opined that there was no left ear hearing loss noted during service.  The Board notes that the worksheet used by the examiner primarily referenced the criteria for service connection for a hearing loss disorder and for tinnitus.  The examiner provided rationale for service connection for hearing loss and tinnitus which is not relevant to the current case and was not requested by the Board remand.  

The Board notes that the examination report addresses the main reason for this Remand action with the question:

Does the Veteran's hearing loss impact ordinary conditions of daily life, including ability to work?

The examiner checked off a box entitled NO.  No rationale or discussion was provided.

The Board finds that the October 2011 VA audiological examination is inadequate as it does not, in any way, describe the functional effects caused by the bilateral hearing loss as requested by the Board's remand instructions.  A more complete narrative is therefore required.

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268 (1998).  As the October 2011 VA examiner did not provide the information requested, the appeal must be returned to the RO so that the October 2011 VA examiner can specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the October 2011 VA examination.   The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability and its effects on his ordinary activities.   A complete rationale should be provided for any opinion offered.  

If the examiner determines that the requested evidence cannot be provided without another examination of the Veteran, this should be scheduled.

2.  If the examiner who conducted the October 2011 VA examination is not available, schedule the Veteran for a VA audiological examination to determine the severity of his service- connected bilateral hearing loss.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  All indicated studies including audiometric testing and Maryland CNC testing should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  A complete rationale should be provided for any opinion offered.

3.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

4.   The RO/AMC must review the examination report to ensure that it is compliant with the above instructions.  If any deficiencies are found, implement corrective procedures at once.  Compliance by the RO is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  Following any other indicated development, the RO/AMC should readjudicate the claim.  If the appeal remains denied, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

